Citation Nr: 1605086	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A copy of the transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  The Veteran submitted additional evidence at the hearing in the form of VA treatment records dated in October 2015.  He also submitted a waiver of the RO's initial consideration of the evidence.

The Board notes that the Veteran's service connection claim for PTSD was previously considered and denied in a September 2006 rating decision.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claim.  However, the evidence associated with the claims file since the issuance of the June 2006 rating decision includes additional service records in the form of the Veteran's unit history.  This record provides details about one the Veteran's claimed stressors, which are pertinent to his claim.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

Moreover, as noted above, the Veteran filed a claim for service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App 1, (2009).  Therefore, the Board has recharacterized the issue on appeal.

In addition to the paper claims file, there are Virtual VA and VBMS paperless files associated with the case.  The VBMS files includes the November 2015 hearing transcript, an October 2014 statement, a December 2014 VA report of general information, an April 2015 statement in support of claim, October 2015 VA treatment records, and the November 2015 waiver for the additional evidence.  The Virtual VA file contains VA treatment records dated from July 2001 to April 2013; however, these records were considered by the RO in the June 2013 statement of the case.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at the November 2015 Board hearing that he applied for Social Security Administration (SSA) disability benefits in 1988 after being hit in the head.  He stated that he was awarded SSA disability benefits in 1992.  See November 2015 Board hearing transcript, page 14.  An undated record appears to contain the SSA decision that awarded benefits in 1992.  However, the record does not contain the records upon which the decision was based.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies, including the SSA.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The Board also notes that the record contains an October 2010 statement in which the Veteran reported several stressors.  However, the record does not reflect that attempts have been made to verify these stressors.  Thus, efforts should be made on remand to determine whether this statement contains sufficient information to verify the alleged stressors.

The Board further notes that the Veteran was afforded a VA examination in connection with his claim in September 2010.  In describing his in-service stressors, the Veteran reported that he received threats from white soldiers to watch his back.  He was also reportedly told by white solders that he should sleep lightly or that he might not wake up, and he claimed that, at one point, a white soldier pointed a gun at him.  The Veteran also reported that, while he was serving in Korea, he feared for his life on a daily basis, as North Koreans would fire at peacekeeping troops and attempt to infiltrate the South Korean Army.  The Veteran's personnel records show that he was assigned to the Army's 2nd Infantry Division in November 1970.  The unit history for this division stated that North Korea stopped most attacks by 1970.  

The September 2010 VA examiner diagnosed the Veteran with PTSD, but stated that he was not a reliable historian.   She indicated that he mostly feared the gunfire, and she described his fear of gunfire as a problem that was equal to the racial discrimination.  The examiner opined that it was at least as likely as not that the Veteran's PTSD was not related to his fear of hostile military or terrorist activity; however, she did not provide a rationale for this opinion.  Therefore, the board finds that an additional medical opinion is needed that is supported by rationale.

In addition, the Board finds that a remand is necessary for the issuance of a statement of the case.  In addition to the Veteran's claim for service connection for PTSD, the June 2011 rating decision denied entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  The Veteran submitted an August 2011 statement in which he indicated that he wanted to appeal the June 2011 rating decision.  However, the RO has not yet provided a statement of the case that addresses the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  When the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  
3.  The AOJ should contact the Joint Service Records Research Center (JSRRC), or any other appropriate entity, to attempt to verify the Veteran's claimed stressors, as detailed in his October 2010 statement.

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Hampton VA Medical Center dated since April 2013.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any studies, tests and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified other than PTSD and a personality disorder, the examiner should opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder manifested in service or is otherwise related to his military service, to include any symptomatology therein.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

The examiner should address the following:  (1) the January 1971 report of medical history in which the Veteran reported depression or excessive worry, nervous trouble of any sort, and any drug or narcotic habit; (2) the January 1971 separation examination in which no psychiatric problems were noted upon clinical evaluation; (3) the October 2002 VA treatment record that the Veteran reported having a poor memory as a result of a 1999 head injury and a stroke in 2000; (4) the July 2003 VA treatment record that described the Veteran incurring two separate head injuries in July 2003; (5) the Veteran's diagnosis of a closed head injury in a June 2012 VA treatment record; and (6) the Veteran's testimony from the November 2015 Board hearing that he was hit in the head when he was attacked in 1988.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




